Citation Nr: 0902964	
Decision Date: 01/28/09    Archive Date: 02/09/09	

DOCKET NO.  07-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.   

2.  Entitlement to service connection for a chronic low back 
disability.   

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.   

4.  Entitlement to a compensable evaluation for the 
postoperative residuals of right partial mastoidectomy with a 
history of cholesteatoma.   

5.  Entitlement to a compensable evaluation for the 
postoperative residuals of a left small central tympanic 
membrane perforation with a history of otitis media.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from July 1984 to 
April 1988, and from January 13, 2004, to March 18, 2005, 
with verified active duty for training from May 4 to May 17, 
1991, and from July 2007 to May 2008.  In addition, the 
veteran had unverified active service from February to 
July 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a rating decision of July 2003, the RO denied entitlement 
to service connection for left ear hearing loss.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the July 2003 rating 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO continued its denial of 
service connection for left ear hearing loss, and the current 
appeal ensued.  

The appeal as to the issues of service connection for a 
chronic low back disability and left ear hearing loss, as 
well as for an increased (compensable) evaluation for right 
ear hearing loss, is being REMANDED to the RO/AMC via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  



FINDING OF FACT

The veteran failed to cooperate with attempts to complete a 
November 2007 VA otologic examination scheduled for the 
purpose of evaluating his service-connected postoperative 
residuals of right partial mastoidectomy and left small 
central tympanic membrane perforation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected postoperative residuals of right partial 
mastoidectomy with a history of cholesteatoma have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 
4.87, and Part 4, Code 6200 (2008).  

2.  The criteria for a compensable evaluation for the 
service-connected postoperative residuals of a left small 
central tympanic membrane perforation with a history of 
otitis media have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.655, 4.87, and Part 4, Code 6211 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, service medical facility 
treatment records, and both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased evaluation for 
the service-connected postoperative residuals of right 
partial mastoidectomy with a history of cholesteatoma, as 
well as for the postoperative residuals of a left small 
central tympanic membrane perforation with a history of 
otitis media.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including 
Section 4.2 [See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

Pursuant to applicable law and regulation, a compensable, 
which is to say, 10 percent evaluation for the postoperative 
residuals of right partial mastoidectomy with a history of 
cholesteatoma requires demonstrated evidence of suppuration, 
or, in the alternative, aural polyps.  38 C.F.R. §§ 4.31, 
4.87, and Part 4, Code 6200 (2008).  By the same token, only 
a noncompensable evaluation is warranted where there is 
evidence of a perforation of the tympanic membrane, with a 
compensable evaluation requiring demonstrated evidence of 
some active ear pathology.  38 C.F.R. § 4.87 and Part 4, 
Codes 6200, 6211 (2008).  

In the case at hand, the veteran's original claim for 
increased evaluations for his service-connected postoperative 
residuals of right partial mastoidectomy and left small 
central tympanic membrane perforation was received in 
August 2005.  In conjunction with that claim, the veteran was 
scheduled for a VA otologic examination in March 2007, but 
informed the Regional Office that he would be unable to 
attend that examination, inasmuch as he would be "out of 
town" on the date in question.  

Accordingly, in November 2007, the veteran was rescheduled 
for the aforementioned VA otologic examination.  However, 
while the veteran did appear for that examination, he 
subsequently "refused to cooperate with staff and walked out 
of the office after being asked to complete forms."  
Accordingly, the VA otologic examination scheduled for the 
purpose of evaluating the veteran's service-connected 
residuals of right partial mastoidectomy and left small 
central tympanic membrane perforation was never accomplished.  

The Board notes that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, appropriate action is to be 
taken.  In the case of a claim for an increased evaluation, 
that "appropriate action" consists of a denial of the 
veteran's claim for increase.  See 38 C.F.R. § 3.655 (2008).  

In the case at hand, it is clear that the veteran refused to 
cooperate in the completion of the VA otologic examination 
scheduled for the  purpose of evaluating his service-
connected residuals of mastoidectomy and left small central 
tympanic membrane perforation.  Under the circumstances, the 
veteran's claims for increase must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employers' 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra. 

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in October 2005, 
September 2006, July 2007, and May 2008.  In those letters, 
VA informed the veteran that, in order to substantiate his 
claims for increased ratings, he needed to show that his 
service-connected disabilities had undergone an increase in 
severity.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 Fed. 3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as service 
medical facility records, and both VA and private treatment 
records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  Accordingly, no 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  





ORDER

A compensable evaluation for the postoperative residuals of 
right partial mastoidectomy with a history of cholesteatoma 
is denied.  

A compensable evaluation for the postoperative residuals of a 
left small central tympanic membrane perforation with a 
history of otitis media is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic low back disability and left 
ear hearing loss, as well as a compensable evaluation  for 
service-connected right ear hearing loss.  In pertinent part, 
it is contended that the veteran's current low back 
disability and left ear hearing loss had their origin during 
his period or periods of active military service.  In 
addition, it is argued that the veteran's service-connected 
right ear hearing loss is more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the noncompensable evaluation now 
assigned.  

In that regard, a review of the record raises some question 
as to the exact nature and etiology of the veteran's claimed 
low back disability.  More specifically, on March 30, 2005, 
the veteran was seen at a service medical facility for what 
was described as "low back pain."  Reportedly, at that time, 
the veteran complained of muscle spasms in his back since his 
return from Operation Iraqi Freedom one month earlier.  
Significantly, a review of the record would appear to 
indicate that the veteran's participation in Operation Iraqi 
Freedom ended on February 15, 2005.  Moreover, radiographic 
studies of the veteran's lumbar spine conducted during the 
course of his outpatient treatment were significant for the 
presence of osteopenia, as well as minimal spondylytic and 
degenerative changes of the lumbar spine.  Also noted was a 
bifida S1 spinous process, though the disc spaces were 
preserved, with no evidence of fracture or dislocation.  The 
pertinent diagnosis noted following radiographic studies was 
osteopenia and degenerative changes.  Also noted was a 
clinical diagnosis of lumbago.  

The Board notes that, during the course of subsequent service 
medical facility outpatient treatment in August 2005, the 
veteran once again complained of low back pain since his 
return from Operation Iraqi Freedom in March of 2005.  
According to the veteran, he experienced problems with muscle 
spasms, in addition to a tendency to "fall forward" due to 
his lower extremities "forgetting how to walk," which problem 
"resolved instantaneously."  When questioned, the veteran 
denied any loss of bowel or bladder control, and similarly 
denied any radiation of pain down his legs.  Once again, the 
pertinent diagnosis noted was lumbago, with muscle spasm 
resulting in low back pain, but no neurologic deficiency.  

The Board observes that, while during the course of service 
medical facility magnetic resonance imagining in 
September 2006, the alignment of the veteran's lumbosacral 
spine was within normal limits, there was additionally noted 
the presence of degenerative disc disease predominantly at 
the level of the fifth lumbar vertebra and first sacral 
segment.  Also noted was a partially formed disc at the level 
of the first and second sacral segment, as well as disc 
dissecation with mild joint space loss at L5-S1.  
Significantly, while no cord signal abnormality was present, 
there was evidence of mild facet hypertrophy involving the 
lumbosacral spine.  

Based on the aforementioned, it would appear that the 
veteran's low back disability first became manifest at a 
point in time slightly less than two weeks following the 
completion of his service on March 18, 2005.  However, the 
exact nature of that low back disability is at this time 
somewhat ambiguous.  More specifically, it is unclear whether 
the veteran currently suffers from degenerative joint 
disease, which is to say, osteoarthritis of his lumbar spine, 
or only degenerative disc disease in that same anatomic area.  
Under the circumstances, the Board is of the opinion that 
additional development would be appropriate prior to a final 
adjudication of the veteran's claim for service connection 
for a chronic low back disability.  

Finally, and as noted above, the veteran's period of reported 
service from February to July 2003 at this time remains 
unverified.  Moreover, based on a review of the entire 
evidence of record, there is no indication that the RO has 
considered any of the veteran's claims for service connection 
in the context of his most recent period of service from July 
2007 to May 2008.  Significantly, the sole piece of medical 
evidence dating from that particular period consists of a VA 
audiometric examination in October 2007, at which time it was 
noted that the veteran was "still in the Army."  

The issue of entitlement to an increased (compensable) 
evaluation for service-connected right ear hearing loss will 
be held in abeyance pending completion of the development 
described concerning the issue of service connection for left 
ear hearing loss.  

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility in an attempt to 
verify the veteran's reported service 
from February to  July 2003.  Following 
such verification, the RO/AMC should 
attempt to obtain any and all records 
associated with that period of service, 
in addition to any and all treatment 
records and examination reports dating 
from the veteran's most recent period of 
active service, that is, the period of 
active duty for training extending from 
July 2007 to May 2008.  All such records, 
when obtained, should be made a part of 
the veteran's claims folder.  If the 
RO/AMC cannot obtain such records, a 
notation to that effect should be 
included in the veteran's claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2007, the date of 
the most recent evidence of record, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  Once again, if 
the RO/AMC cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims folder.  In addition, the veteran 
and his representative should be informed 
of any such problem.  

3.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed low 
back disability.  The RO/AMC is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a VA examination without good cause may 
have an adverse affect on his claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from a chronic, clinically-
identifiable low back disability (to 
include degenerative joint and/or disc 
disease of the lumbar spine), and, if so, 
whether that disability as likely as not 
had its origin during the veteran's 
period or periods of active military 
service, in particular, his period of 
service during Operation Iraqi Freedom 
from January 2004 to March 2005.  Should 
it be determined that the veteran does, 
in fact, suffer from a chronic low back 
disability, but that the disability in 
question did not have its origin during a 
period or periods of active military 
service, an additional opinion is 
requested as to whether any identified 
degenerative joint disease (that is, 
osteoarthritis) of the lumbar spine as 
likely as not had its origin within one 
year of his discharge following 
participation in Operation Iraqi Freedom 
on March 18, 2005.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  Thereafter, the RO/AMC should review 
the veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim for service connection for 
left ear hearing loss, as well as his 
claim for service connection for a 
chronic low back disability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
July 2008.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


